NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0414-17T1


STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DANIEL P. WENDLER,

     Defendant-Appellant.
_________________________

                    Submitted February 28, 2019 – Decided May 22, 2019

                    Before Judges Simonelli and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Gloucester County, Municipal Appeal No.
                    11-16.

                    Weir & Partners, LLP, attorneys for appellant
                    (Georgios Farmakis, on the briefs).

                    Charles A. Fiore, Gloucester County Prosecutor,
                    attorney for respondent (Dana R. Anton, Senior
                    Assistant Prosecutor, and Monica A. Bullock, on the
                    brief).

PER CURIAM
      Defendant Daniel P. Wendler appeals from the Law Division's August 15,

2017 order entered after a judge, conducting a trial de novo, found him guilty of

driving while intoxicated (DWI), N.J.S.A. 39:4-50(a); operating a motor vehicle

with a controlled dangerous substance, N.J.S.A. 39:4-49.1; and possession of

fifty grams or less of marijuana, N.J.S.A. 2C:35-10(a)(4). For the following

reasons, we affirm.

      We discern the following facts from the record. On April 3, 2015, Officer

Marc Stevens was patrolling near a Walmart parking lot in Monroe Township.

Stevens saw a silver pick-up truck in the parking lot with the engine running and

parked away from other vehicles. When Stevens approached the vehicle, he saw

defendant slumped over the steering wheel. Stevens lit the vehicle with his

spotlight to wake defendant. Defendant did not react when Stevens shined his

light in the car.

      Stevens approached the vehicle and woke defendant up by banging on the

car window and shouting through an open rear window. Stevens told defendant

who he was and why he was there, but defendant was unresponsive to questions,

instead he was fumbling through paperwork in his car. Defendant eventually

rolled down his window and appeared dazed, confused, and incoherent. When




                                                                         A-0414-17T1
                                       2
Stevens asked for defendant's identification, defendant handed him several store

receipts.

      Stevens asked defendant to exit the vehicle so he could perform field

sobriety tests, though Stevens smelled no alcohol coming from defendant.

Stevens administered the horizontal gaze nystagmus test, and it was

inconclusive. Defendant did not properly perform either the one-leg-stand test

or the walk-and-turn test. Stevens arrested defendant, placed him in the police

vehicle, and then searched defendant's car for defendant's insurance and

registration documents. Stevens looked in the center console, where he found a

small bag of suspected marijuana. Stevens found defendant's documentation in

the glovebox. The police brought defendant to the police station and gave him

an Alcotest, which yielded a reading of 0.0.

      The police charged defendant with the aforementioned motor vehicle and

disorderly person offenses.    Defendant moved to suppress, challenging the

initial seizure of the marijuana based on lack of probable cause. After a hearing,

on November 10, 2015, the municipal court judge denied the motion because he

found Stevens credible and found probable cause unnecessary because Stevens

was performing a community caretaking function when he found defendant

slumped over in the vehicle. The judge found, thereafter, the officer had the


                                                                          A-0414-17T1
                                        3
authority to search the car for license and insurance documents under State v.

Keaton, 222 N.J. 438 (2015). The matter was tried in municipal court on July

19, 2016, and defendant was found guilty. The municipal court judge found

proof of intoxication beyond a reasonable doubt under the observation standard

enunciated in State v. Bealor, 187 N.J. 574 (2006), and the presence of marijuana

in the car.

      The matter was tried de novo on August 10, 2017, in the Law Division.

Judge Kevin T. Smith issued a thorough, forty-one page written opinion on

August 15, 2017, denying defendant's motion to suppress, and finding defendant

guilty of operating a vehicle with a controlled substance, driving while

intoxicated, and possession of fifty grams or less of marijuana. This appeal

followed.

      Defendant raises the following points on appeal:

              I.   STANDARD OF REVIEW.

              II. THE  COURT    ERRED    IN   DENYING
              APPELLANT'S MOTION TO SUPPRESS EVIDENCE
              RECOVERED AFTER AN UNCONSTITUTIONAL
              SEARCH AND SEIZURE.

                   A. THE SEARCH AND SEIZURE WAS
                   UNCONSTITUTIONAL BECAUSE THERE
                   WAS NO WARRANT AND NO FACTS GAVE
                   RISE TO A REASONABLE SUSPICION OF
                   CRIMINAL ACTIVITY.

                                                                         A-0414-17T1
                                       4
                  B. THE POST-ARREST SEARCH OF
                  APPELLANT'S     VEHICLE      WAS
                  INDEPENDENTLY UNCONSTITUTIONAL.

            III. EVEN IF THE EVIDENCE WAS NOT
            SUPPRESSED,   THE  COURT    ERRED     IN
            AFFIRMING APPELLANT'S DWI CONVICTION.

                  A. THE STATE, WHICH PROVIDED NO
                  EXPERT OPINION OF INTOXICATION,
                  FAILED TO SATISFY ITS BURDEN IN
                  PROVING APPELLANT WAS INTOXICATED
                  BEYOND A REASONABLE DOUBT.

                  B. APPELLANT WAS NOT OPERATING A
                  MOTOR VEHICLE AT THE TIME OF HIS
                  ARREST.

            IV. THE COURT ERRED IN AFFIRMING
            APPELLANT'S CONVICTION UNDER [N.J.S.A.]
            39:4-49.1.

      When we review the Law Division's de novo review of a municipal appeal

we consider whether there is sufficient, credible evidence present in the record

to uphold the findings of the Law Division. State v. Johnson, 42 N.J. 146, 162

(1964). Just as the Law Division is not as well situated as the municipal court

to determine credibility, neither are we, and thus, we do not make new credibility

findings. State v. Locurto, 157 N.J. 463, 470-71 (1999). Indeed, "[w]e do not

weigh the evidence, assess the credibility of the witnesses, or make conclusions

about the evidence." State v. Barone, 147 N.J. 599, 615 (1997). Nevertheless,

                                                                          A-0414-17T1
                                        5
"[a] trial court's interpretation of the law and the legal consequences that flow

from established facts are not entitled to any special deference." Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      With this standard in mind, we reject defendant's arguments and affirm

his conviction for the reasons expressed by Judge Smith. We only add the

following comments.

      Defendant argues the court erred in denying his motion to suppress the

evidence resulting from the search. Defendant asserts Stevens's initial actions

were not in furtherance of community caretaking, but were the beginning of a

criminal investigation of alleged criminal trespassing.

      "The community-caretaking doctrine recognizes that police officers

provide 'a wide range of social services' outside of their traditional law

enforcement and criminal investigatory roles." State v. Edmonds, 211 N.J. 117,

141 (2012) (quoting State v. Bogan, 200 N.J. 61, 73 (2009)). To determine

whether an action falls under the community-caretaking doctrine, the officer

should be engaged in behavior "totally divorced from the detection,

investigation, or acquisition of evidence relating to the violation of a criminal

statute" and "objectively reasonable." State v. Vargas, 213 N.J. 301, 315, 318

(2013) (quoting Cady v. Dombrowski, 413 U.S. 433, 441 (1973)).             After


                                                                         A-0414-17T1
                                       6
reviewing the record, we conclude there was sufficient credible evidence

Stevens was engaged in community-caretaking.

      Testifying at the suppression hearing, Stevens acknowledged after he

identified defendant at the scene, he recalled defendant was prohibited from

entering that particular Walmart's property. However, Stevens was not familiar

with defendant's car nor was his initial interaction with defendant based on

suspicion of trespassing. As the trial court found Stevens to be a credible

witness and credited his version of the facts, we see no reason to disturb this

finding.

      Stevens saw a running car with the driver slumped over the steering wheel.

The driver did not initially react when Stevens shined his light in the car. Given

these facts, it was objectively reasonable for Stevens to be concerned defendant

might have been ill or injured, intoxicated, or otherwise in need of aid, and his

attempt to rouse defendant was justified under the community-caretaking

doctrine.

      While Stevens's initial acts were for community-caretaking, at some point

the stop transformed into an investigatory stop. An investigatory stop is based

on "[r]easonable suspicion[,] . . . a lower standard than the probable cause

necessary to sustain an arrest." State v. Stovall, 170 N.J. 346, 356 (2002). Based


                                                                          A-0414-17T1
                                        7
on the totality of the circumstances, an officer must have articulable reasons or

a particularized suspicion of criminal activity to justify an investigatory stop.

State v. Davis, 104 N.J. 490, 504 (1986). When an officer commands a driver

to exit a vehicle, this constitutes a seizure. State v. Smith, 134 N.J. 599, 609

(1994). New Jersey courts have adopted the United States Supreme Court's

view, articulated in Pennsylvania v. Mimms, 434 U.S. 106 (1977), that when an

officer has already detained a driver, the request to step out of a vehicle is de

minimis. Smith, 134 N.J. at 618 (agreeing with Mimms permitting an officer to

order a driver to exit a vehicle, but declining to extend the per se rule to

passengers).

      Stevens approached defendant sleeping in a running car and observes that

upon waking, defendant seemed "dazed and confused" and was "incoherent at

the time." Considering the totality of the circumstances, we agree with the trial

court: Stevens had reasonable suspicion to suspect that the individual might be

intoxicated and about to drive and this justified the investigatory stop.

      If an officer gives a defendant the opportunity to present his vehicle

credentials, but the defendant is unable or unwilling to do so, an officer may

conduct a search of the vehicle for those credentials. Keaton, 222 N.J. at 442-

43. When searching the vehicle for evidence of ownership, the officer must


                                                                            A-0414-17T1
                                        8
confine his search "to the glove compartment or other area where a registration

might normally be kept in a vehicle[.]" State v. Hamlett, 449 N.J. Super. 159,

172-73 (App. Div. 2017) (alteration in original) (quoting State v. Jones, 195 N.J.

Super. 119, 122-23 (App. Div. 1984)). At the suppression hearing, defendant

testified Stevens never asked for vehicle credentials. Stevens testified he did

ask for credentials, and defendant handed him receipts. The trial court credited

Stevens's version of the facts. As instructed by Locurto, 157 N.J. at 470-71, we

defer to the factual determination of the trial court that Stevens asked defendant

for his credentials and defendant was unable to provide them.

      Stevens searched the center console armrest in addition to the glove

compartment of defendant's vehicle. There was no evidence Stevens knew in

advance there was marijuana in the car, and he was not searching the car

specifically for marijuana.     Stevens was permitted to search for vehicle

credentials in the places were the documents might reasonably be kept, such as

a center console, and he found marijuana in plain view. Accordingly, we discern

no error in the judge's determination.

      We reject defendant's argument that the State cannot prove he was under

the influence of a narcotic, hallucinogenic, or habit-producing drug at the time

of his arrest. N.J.S.A. 39:4-50(a) provides in pertinent part: "a person who


                                                                          A-0414-17T1
                                         9
operates a motor vehicle while under the influence of intoxicating . . . narcotic,

hallucinogenic or habit-producing drug" shall be subject to certain escalating

penalties. "[T]he State's burden of proof unquestionably is beyond a reasonable

doubt." Bealor, 187 N.J. at 586.

      To prove whether a defendant was under the influence, the State must

show "beyond a reasonable doubt that, at the time of his arrest, defendant

suffered from 'a substantial deterioration or diminution of the mental faculties

or physical capabilities[.]'" Id. at 590 (quoting State v. Tamburro, 68 N.J. 414,

421 (1975)). A motorist is under the influence when his or her use of drugs has

caused a substantial diminution of faculties and capabilities, Tamburro, 68 N.J.

at 421, which has altered his or her coordination and mental faculties so as to

make it unsafe for him or her to drive. State v. DiCarlo, 67 N.J. 321, 328 (1975).

"[C]ompetent lay observations of the fact of intoxication, coupled with

additional independent proofs tending to demonstrate defendant's consumption

of narcotic, hallucinogenic or habit-producing drugs as of the time of the

defendant's arrest, constitute proofs sufficient to allow the fact-finder to

conclude, without more, that the defendant was intoxicated." Bealor, 187 N.J.

at 577. "The statute does not require that the particular narcotic be identified."

Tamburro, 68 N.J. at 421.      Nor does it "define the quantum of narcotics,


                                                                          A-0414-17T1
                                       10
hallucinogens or habit-producing drugs required in order to violate its

prohibition." Bealor, 187 N.J. at 589. "Instead, as with alcohol intoxication,

the issue is simple: was the defendant under the influence of a narcotic,

hallucinogen or habit-producing drug while he operated a motor vehicle." Ibid.

(quotation omitted).   Here, although there was no blood test to show the

defendant had actually consumed marijuana, the presence of marijuana and the

officer's other observations were sufficient proofs to sustain the conviction.

      We also reject defendant's contention he was not driving at the time of

arrest, and thus, he cannot be convicted of driving under the influence, N.J.S.A.

39:4-50(a). For the purpose of N.J.S.A. 39:4-50(a), "operates or drives" has

been interpreted to occur when an individual "enters a stationary vehicle" in a

public place, turns on the ignition and remains at the steering wheel with the

intent to drive. State v. Sweeney, 40 N.J. 359, 360-61 (1963). Intent to drive

can be inferred by the fact finder based on the evidence presented. Id. at 361.

      The trial court credited Stevens's testimony that when he approached

defendant's vehicle, it was running and the keys were in the ignition. There was

no evidence presented showing defendant intended to walk home or was within

walking distance of his home. Further, no evidence suggested defendant was

sleeping until he was no longer intoxicated. See State v. Daly, 64 N.J. 122, 125


                                                                          A-0414-17T1
                                       11
(1973) (the court determined the defendant had been sleeping in his running car

over an hour without driving and thus intent to drive could not be proven) .

Given these facts, the trial judge did not err in finding defendant was "operating

a motor vehicle" under the meaning of N.J.S.A. 39:4-50(a).

      Defendant also contends he cannot be convicted of N.J.S.A. 39:4-49.1 for

operating a motor vehicle on any highway while knowingly in possession of a

controlled dangerous substance because a parking lot is not a highway. N.J.S.A.

39:1-1 defines a "highway" as "the entire width between the boundary lines of

every way publicly maintained when any part thereof is open to the use of the

public for purposes of vehicular travel." Defendant argues a private parking lot

cannot be a highway under N.J.S.A. 39:1-1. While there is little authority

addressing the question of what highway means under N.J.S.A. 39:1-1, we have

said parking lots are sometimes "quasi-public place[s]." Brown v. Mortimer,

100 N.J. Super. 395, 405 (App. Div. 1968) ("While privately owned, the parking

lot was clearly a quasi-public place and subject to applicable provisions of the

Motor Vehicle Act."); State v. Gillespie, 100 N.J. Super. 71, 75 (App. Div. 1968)

("The operation of a motor vehicle while under the influence of intoxicating

liquor in a quasi-public place involves extraordinary danger of injury to the




                                                                          A-0414-17T1
                                       12
driver or other members of the public or damage to their property, just as does

driving in that condition on a public highway.").

      Here, the Walmart parking lot was "open to the use of the public for the

purposes of vehicular travel." N.J.S.A. 39:1-1. Whether a parking lot is open

to the public for the purposes of travel is a fact sensitive inquiry and does not

lend itself to broad rules. We are satisfied that under the circumstances of this

case, the record supports the conclusion here.

      Defendant's other arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-0414-17T1
                                      13